In an action for unpaid minimum wages and unpaid compensation for overtime alleged to be due under the Fair Labor Standards Act of 1938 (U. S. Code, tit. 29, §§ 201-219), plaintiffs appeal, by permission of this court, from an order of the Appellate Term which affirmed a judgment of the City Court, Kings County, dismissing the complaint on the merits. Order unanimously affirmed, with costs. We find that the business of the defendant is that of a service establishment and that as such it is within the exception provided for in the second clause of subdivision (a) of section 13 of the statute [U. S. Code, tit. 29, § 213, subd. (a), el. (2)]. Present — Close, P. J., Carswell, Adel, Lewis and Aldrich, JJ. [180 Misc. 229, 232; 180 Misc. 788.]